Examiner’s Comment 
Allowable Subject Matter
Claims 10-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 10, the prior art fails to teach or disclose a method for controlling a power conversion device, the method comprising: simultaneously changing a switching frequency and a time ratio of the switching element so that the switching element satisfies a condition of zero-voltage switching when an output power of the power conversion device is changed, wherein the switching frequency is set so as to be located within an inductive region where impedance of the resonance circuit is inductive, and wherein the condition of zero-voltage switching is one of an exponential function of the output voltage of the power conversion device or a function of a resistance value of a load connected to the power conversion device, in combination with all the limitations set forth in claim 10. 	Regarding claim 18, the prior art fails to teach or disclose a power conversion device comprising: a controller configured to simultaneously change a switching frequency and a time ratio of the switching element so that the switching element satisfies a condition of zero-voltage switching when an output power of the power conversion device is changed,-4-Atty. Dkt. No. 040302-1239 wherein the switching frequency is set so as to be located within an inductive region where impedance of the resonance circuit is inductive, and wherein the condition of zero-voltage switching is one of an exponential function of the output voltage of the power conversion device or a function of a resistance value of a load connected to the power conversion device, in combination with all the limitations set forth in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838